1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     SAMUEL ROBERT FOGG
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                 )   Case No. 6:18-mj-042 JDP
11                                              )
           Plaintiff,                           )
12                                              )   STIPULATION AND ORDER
              v.                                )   TO CONTINUE CHANGE OF PLEA; AND
13                                              )   REQUEST TO APPEAR BY VIDEO
      SAMUEL ROBERT FOGG,                       )   CONFERENCE
14                                              )
           Defendant.                           )   Date: October 30, 2018
15                                              )   Time: 10:00 a.m.
                                                )   Judge: Hon. Jeremy D. Peterson
16
17            IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel that the change of plea and sentencing hearing currently scheduled for
19   October 30, 2018, be continued to November 28, 2018 at 10:00 a.m.
20            Defendant, SAMUEL ROBERT FOGG, hereby requests this Court allow him to appear
21   via video conference from the United States District Court in Denver, Colorado. Mr. Fogg’s
22   waiver of personal appearance was granted on August 29, 2019 (Dkt. 4). The government has no
23   objection to this request.
24            Mr. Fogg respectfully request this Court permit him to appear via video conference from
25   the United States District Court in Denver, Colorado. Travel to Yosemite National Park
26   represents a financial hardship.
27   ///
28   ///

                                                     -1-
1                                                Respectfully Submitted,
2                                                HEATHER E. WILLIAMS
                                                 Federal Defender
3
     Dated: October 26, 2018                     /s/ Matthew C. Bockmon_______________ __
4                                                MATTHEW C. BOCKMON
                                                 Assistant Federal Defender
5                                                Attorney for SAMUEL ROBERT FOGG
6
                                                 McGREGOR SCOTT
7                                                United States Attorney
8
     Dated: October 26, 2018                     /s/ Matthew C. Bockmon for S. St. Vincent
9                                                SUSAN ST. VINCENT
                                                 Legal Officer
10
11
                                               ORDER
12
              GOOD CAUSE APPEARING, the above Stipulation to Continue Change of Plea and
13
     request to appear via video conference from the United States District Court in Denver, Colorado
14
     for his Change of Plea hearing on November 28, 2018 at 10:00 a.m. is hereby accepted and
15
     adopted.
16
17
     IT IS SO ORDERED.
18
19
     Dated:     October 29, 2018
20                                                    UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                   -2-
